Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the language fails to clearly and distinctly define the subject matter. It is unclear what the scope of the language “noise generated by the interference isolator” encompasses particularly since the “interference isolator” is not described by any structure but merely that it provides an intended result associated with “an estimated strong interference portion.” Thus, the scope of the generated noise lacks clarity. The language “wherein the local noise remover is a processor that digitally removes the noise” lacks clarity since there is nothing in the claim that would suggest that any of the signals have been digitized or that any of the components represent digital components. Rather, the interference isolator merely provided at its input with a received GNSS signal, which is an analog signal, and subsequently outputs an estimated strong interference portion.  Thus, the scope of “digitally removes the noise” fails to clearly and distinctly define the subject matter. The GNSS receiver is defined as being coupled to receive the summed signal from the local noise generator.  However, the “summed signal” is interpreted as being the output of the “summer” associated with the GNSS anti-jammer of claim 1.  The only output from the local noise remover is a signal that processes the summed signal by removing noise and thus is of a different scope than “the summed signal.”  Thus, the claim fails to clearly set forth the subject matter.
Claim 4 fails to clearly and distinctly define the subject matter.  The claim sets forth “setting frequency bins to zero,” but the claim fails to associate the relationship of the frequency bins to anything in the claims. The language “the determined power level threshold” is indefinite since there is nothing that defines the metes and bounds of what is “determined” or any manner of having determined such threshold.
In claim 7, it is unclear what the scope of “a digital summer” encompasses particularly with respect to the “summed signal” which as best understood represents the desired signal generated by removing the strong interference signal and is based on the received signal; the received signal does not represent a digital signal.  Thus, it is unclear what the scope of a digital summer is when in fact the signal being input is represented by an analog signal.
Claim 10 is indefinite due to the improper grammar, “received signals that is”.
In claim 11, the language “digitally removing noise . . . from the summed signal” is indefinite for failing to clearly and distinctly define the subject matter. The received signals from GNSS satellites are not digital signals. The claim sets forth the subtraction of the interference from the received signal resulting in the “summed signal” which encompasses an analog signal, per se. Nothing in the claims specifies anything has been digitized and thus the scope of “digitally removing” is not understood.
Claim 14 fails to clearly and distinctly define the subject matter.  The claim sets forth “setting frequency bins to zero,” but the claim fails to associate the relationship of the frequency bins to anything in the claims. The language “the determined power level threshold” is indefinite since there is nothing that defines the metes and bounds of what is “determined” or any manner of having determined such threshold.
Claim 17 describes “digitally removing the noise comprises digitally subtracting” is indefinite since it is unclear what the scope of “digitally removing the noise” encompasses. The summed signal is the weak (desired) GNSS signals and nothing in the claims would appear to specify that such a signal is digital since in fact the received signal is not digital.
Claim 20 is indefinite for failing to clearly and distinctly define the subject matter due to the lack of understanding of the element “a local noise remover that digitally removes the estimated noise from the summed signal.” The received signal is an analog signal and the summer subtracts the analog estimated strong interference portion from the received signals. Thus the signal is necessarily analog at such point.  It is unclear what is thus encompassed by a noise remover that “digitally removes the estimated noise.” Finally, the GNSS receiver receives “the summed signal” which is the signal created by the “summer;” this appears to be contrary to the specification which sets forth that the GNSS receiver receives a signal that has the estimated noise removed from the summed signal. Thus, the language does not clearly define the applicant’s subject matter.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 is directed to an apparatus claim but fails to provide any further limitation of the structure of the claims since it only sets forth a plurality of functions; a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Similarly, claim 4 is dependent upon an apparatus claim but only recites method steps to be performed and as such it is not clear how the structure is further limited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-12, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodson et al (10,419,048).
Goodson et al disclose a system and method, applicable with various types of radio devices including GPS (2:32+), for receiving radio frequency signals using a direct-sample, extremely-wide-band transceiver. As exemplified in FIGs. 1 and 2, the direct-sample, extremely-wide-band transceivers may include an analog-to-digital converter (ADC) to convert the RF signals received into digital signals capable of being analyzed and used by digital signal processors. The RF signals received may include weak signals and strong signals. The ADC, however, may be saturated by the strong signals, which may raise the noise floor above the strength of the weak signals. As a result, the ADC may not be able to sample, e.g., detect, the weak signals. Because any and all signals in the band-width of the transceiver may be desired signals, the loss of the weak signals may severely diminish the usefulness of the direct-sample, extremely-wide-band transceiver (2:52+). The transceiver may consist of a preliminary sampling stage, an injection/cancellation stage, a secondary sampling stage, and a digital signal processing system. The preliminary sampling stage samples any and all strong signals with an analog to digital converter, and a cancellation signal may be generated by the digital processing system. The cancellation signal may be an approximation of the strong signal and may be converted into the analog domain by a digital to analog converter (DAC). Information defining the cancellation signal may also be forwarded to the digital processing system, and the cancellation signal (interference isolator) may be combined (an analog summer) with the total RF signal (received signal) in the injection stage, producing a residual signal. The residual signal may have two properties: it may have a low magnitude (e.g., all the strong signals have been removed), and it may be dominated by quantization noise associated with the generation of the cancellation signal (3:19+). Since the dominating quantization “noise” was generated from a known signal (e.g., the cancellation signal), this sampling noise may be digitally subtracted from the digital residual signal. The main digital processing system may estimate the cancellation signal quantization noise (noise estimator), and remove it from the digitized residual signal (noise remover). With the quantization noise thus removed, the original weak signals may be recovered. The receiver may then be characterized as a very high dynamic range, direct digitization receiver (3:38+, 8:14+). As exemplified in FIG. 2, the system comprises an antenna 202, delay 210, interference isolator 204 which subtracts the strong signal portion from the received signal, summer 212 which outputs/creates a summed signal, and a signal processor for digitally removing quantization noise. The radio, e.g. 100 in FIG. 1, may also include various band relevant signal processors coupled to receive the digital representation of the RF input signal in order to demodulate desired signals, such as AM, FM, GPS, DTV, etc (6:18+). Goodson et al further teach the conventionality of the use of an automatic gain control device. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodson et al in view of either one of Clelland et al (6,819,911) or Cantwell et al (5,410,750).
Goodson et al teach the subject matter as previously set forth above. While Goodson et al disclose a signal processor, e.g. 216 for isolating the strong signals, the use of signal isolation in the frequency domain, such as by an FFT/IFFT, is not specified.
It is well-known in the art of radio wave communication signals to detect and isolate strong desired or undesired signals, to allow for weak signal detection, by transforming the signal into the frequency domain (FFT), isolating the strong signal and transforming back into the time domain (IFFT). 
For example, in a similar environment of isolation of a “strong” signal (SNOI) from a received signal, Clelland et al (FIG. 3 and its description including the operation of the filter bank pairs as incorporated therein at 4:4+) teach an interference suppressor comprising a signal path that provides a delayed (68) version of a received, wideband signal (63) to a non-inverting terminal (70) of an analog summer (60), a strong signal/interference isolator (e.g., 56, 138) that digitizes (80) the received wideband signal (63), converts the signal to the frequency domain (88/90), processes the frequency domain signal, converts the frequency domain signal back to the time domain (128/130), that provides a suppression signal (a copy of the SNOIs) to an inverting terminal (76) of the summer (60) that subtracts the isolated SNOIs from the received signal. Clelland et al further show the conventionality of a noise estimator and automatic gain control within the system for controlling an amplifier (214) coupled to an ADC (20) for further processing in demodulator (22)/signal processing circuitry (24). SNOI detector circuit 138 responds to the multiplier output signals to provide control signal 133 of FIG. 2 to selectively operate the switches in switch 120 to excise or remove the channelized signals which do not contain interference or SNOI's (nulls/zeros) and pass only those channels which do contain interference. Detector circuit 138 can be controlled by programmer 160 to enable the selection of SNOI's of known characteristics such as frequency or modulation type. For instance, selected switches in switch 120 close in response to level 142 of waveform 133 to pass a version of SNOI 46, and close in response to level 143 to block SOI 47. This corresponds to the zero padding of the claimed subject matter.
Similarly, Cantwell et al exemplify the conventionality of an interference detector/isolator using the frequency domain, as exemplified in FIG. 2 (also described in detail in the applicant’s submission of prior art in the form of the written opinion from a foreign Office, and incorporated herein).
It would have been obvious to one having ordinary skill in the art to modify Goodson et al by incorporating known signal processing to detect and isolate a strong portion of a received signal in order to suppress such by processing in the frequency domain, which is seen to be well-known and conventional as evidenced by either of Clelland et al or Cantwell et al and since combining prior art elements according to known methods to yield predictable results, such as providing a signal that suppresses strong portions of the received signal so as to be capable of further processing weak portions of the received signal, is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al (WO2018206246, US equivalent 10,873,353) disclose a system (FIG. 1) comprising a signal path (10); a signal detector (30); a signal synthesizer (40); a transmitter (50); an AGC (70); an analog-to-digital converter (80); and a demodulator (90). The signal path is configured to (a) receive a transmission signal transmitted by a communication system and containing a communication signal and (b) provide the received transmission signal to transmitter (50). The signal detector is configured to detect a presence of an interference signal contained in the transmission signal and in response to the detection of the presence of the interference signal: the signal detector is configured to generate an activation signal; and the signal synthesizer is configured to generate an approximation signal that reproduces the interference signal within predefined tolerance limits. The transmitter (50) is configured to (a) receive the transmission signal transmitted by the signal path (including the desired communication signal and interference) and the approximation signal (the interference signal) and (b) output a difference signal between the transmission signal and the approximation signal and thus acts as a summer for subtracting the interference signal from the received signal to generate a difference signal (equivalent to the claimed summed signal).  The AGC (70) is designed to amplify or attenuate the transmission signal in such a way that an amplitude of the amplified or attenuated transmission signal is within the value range permissible for the analog-to-digital converter. In a case in which the amplitude of the transmission signal is too low, the transmission signal can be amplified using the automatic gain control in such a way that an amplitude of the amplified transmission signal is high enough to effectuate a high signal-to-quantification-noise ratio in the case of an analog-to-digital conversion to be carried out by the analog-to-digital converter (2:51+). The signal-to-quantification-noise ratio, which occurs in the case of an analog-to-digital conversion to be carried out by the analog-to-digital converter, is increased, thus effectively reducing the quantization noise (3:43+) .The AGC is known from the document WO 2015/035922 A1. The analog-to-digital converter is configured to convert a signal that is generated based on the difference signal (i.e. the claimed summed signal) output by the transmitter into a digital signal. While Liu et al disclose the conventionality of removing the effects of interference and noise quantization in a received wireless radio frequency signal, Liu et al do not specifically recite reception of GNSS signals for a GNSS receiver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646